It haying been reported to -the Court that Robert Bernard Levin, of New York City, New York, has been disbarred from the practice of- láw in all of the courts of the State of New York, and this Court by order of November. 19, 1973 [414 U. S. 1037], having suspended the said Robert Bernard Levin from the practice of law in this Court and directed that a rule issue requiring him to show-cause why he sho’uld hot be disbarred;
*903And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return has expired;
It is ordered that the said Robert Bernard Levin be, and he is hereby, disbarred from the practice of law in this Court* and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.